Citation Nr: 1705206	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  08-18 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension claimed as a result of herbicide exposure, to include as secondary to a service-connected disease or injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1970 to October 1974. 

This case comes before the Board of Veterans' Appeals (the Board) from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran appeared at a videoconference hearing at the RO in April 2011 before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file. 

This claim was previously before the Board in May 2011, April 2013, April 2014, July 2015, March 2016, and October 2016.  In January 2016, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Remand vacating the July 2015 decision, which denied the Veteran's claim.  The Court specifically remanded to obtain an opinion on whether the Veteran's hypertension was etiologically related to herbicide exposure. 

In March 2016, the Board remanded the claim to the AOJ to develop the issue of whether the Veteran's hypertension was related to herbicide exposure.  That development was not substantially completed and the Board remanded the claim for development again in October 2016.  Subsequent to the requested development, the RO issued a Supplementary Statement of the Case in November 2016.  The claim is now, once again, before the Board. 


FINDINGS OF FACT

1.  The Veteran's hypertension is not etiologically related to a disease, injury, or event in service, nor was his hypertension manifested to a compensable degree within one year of discharge from service. 

2.  The Veteran's hypertension is not due to or aggravated by his service-connected disabilities.


CONCLUSION OF LAW

The criteria for service connection for a hypertension disability have not been met, and service connection cannot be awarded.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Stegall Considerations

As noted above, the Board remanded this matter in October 2016.  The Board instructed the Agency of Original Jurisdiction (AOJ), to obtain an addendum medical opinion regarding whether it was at least as likely as not the Veteran's hypertension was related to or caused by herbicide exposure.  In November 2016, that addendum opinion was obtained.  The VA examiner noted and evaluated multiple studies that were purported to show a link between herbicide exposure and hypertension in her rationale.  The VA examiner provided the requested opinion regarding the Veteran's hypertension and herbicide exposure.  Thus, there has been substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2016).

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claim, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2016); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Letters from VA in May 2006 and May 2013 notified the Veteran of how to substantiate his service connection claim.  The letters notified the Veteran of the allocation of responsibilities between himself and VA, and of how ratings and effective dates are assigned.  The claim was last adjudicated in November 2016.  Therefore, VA's duty to notify is satisfied.

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records (STRs) and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  Here, the Veteran's STRs, VA medical records, and private medical records are associated with the Veteran's claims file.  The Veteran has not identified any additional relevant evidence.  Thus, the VA's actions satisfied its duty to assist the Veteran in developing his claim.  See 38 U.S.C.A. § 3.159(e) (West 2014).

The Veteran was afforded multiple VA examinations in accordance with McLendon v. Nicholson, 20 Vet. App. 79 (2006).  While no one examination answered all the questions necessary for the Board to adjudicate the claim, the examinations collectively provide a complete picture of the nature and etiology of the Veteran's hypertension, including whether it was incurred in service, whether it was caused by any service-connected disabilities, and whether it was aggravated beyond its natural course by any service-connected disabilities.  

The September 2014 VA examinations addressed the issues of whether the Veteran's hypertension was caused by an event, injury, or disease in service; whether the Veteran's hypertension was caused by his service connected diabetes mellitus or renal disease, and whether his hypertension was aggravated by his service connected diabetes or renal disease.  The examiner provided the Veteran with in-person examination, noted the Veteran's lay testimony, and considered the Veteran's medical records during and after his active service.  In January 2016, the Court addressed the September 2014 examinations in its remand and only found fault with the evaluation of whether the Veteran's hypertension was secondary to his herbicide exposure.  Save for that part, the opinion and examination are adequate. 

In March 2016 and in October 2016 the Board remanded the claim to obtain new opinions on this matter.  The November 2016 opinion regarding the relationship between herbicide exposure and the Veteran's hypertension was adequate and sufficient.  It addressed multiple studies regarding the causal link between hypertension and herbicide exposure.  The rationale acknowledged that there was some suggestive evidence of a link between hypertension and herbicide exposure and incorporated that knowledge and a review of the Veteran's claims file into ultimate nexus opinion.  

Collectively, the September 2014 and November 2016 examinations and opinions  satisfy the VA's duty to assist the Veteran with an examination.  The Board finds that there is sufficient evidence to decide this claim, and that further medical opinion is not necessary to decide the claim for service connection.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).

Legal Criteria

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2016).

To establish service connection on a direct basis, a Veteran must show: (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  Additionally, a disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310 (b) (2016).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hypertension, are presumed to have been incurred in service if they manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016); Walker v Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303 (b) (2016).  This rule does not mean that any manifestation in service will permit service connection.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection. 38 C.F.R. § 3.303 (b).

The Board is required to assess the credibility and probative weight of all relevant evidence, and may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007) (Greene, J., concurring in part and dissenting in part) (noting that the Board has the duty to assess credibility and probative weight of evidence); see Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (affirming that the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.).  The Court has also held that contemporaneous records are more probative than history as reported by a Veteran.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).

The Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as experiencing a physical symptom such as pain. Barr v. Nicholson, 21 Vet. App. 303   (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that the Veteran was competent to report hip disorder, pain, rotated foot; limited duty, physical therapy, and treatment in service).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372 (holding that a layperson is competent to identify a simple condition such as a broken leg).  A veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases. See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see also 38 C.F.R. § 3.159 (a)(2).

Competency of evidence, however, differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that "although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board has reviewed the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Analysis

Here, the Veteran is seeking service connection for his hypertension.  He has specifically alleged that it is due to herbicide exposure.  In addition to considering whether the Veteran's hypertension was due to herbicide exposure, the Board has considered if any other event, injury, or disease while in service was related to his current diagnosis of hypertension, whether the Veteran's hypertension is presumptively service connected, and whether the Veteran's hypertension is secondary to or aggravated by his service-connected disabilities. 



Direct Service Connection

Private medical records from Bayshore Medical Clinic in 1989 indicate that the Veteran was first diagnosed with hypertension in 1989.  VA treatment records from the period on appeal continue to show a diagnosis of hypertension as do VA examinations.  Therefore, the first of the three Hickson elements, a current disability, is satisfied. 

The Veteran's service treatment records do not note any episodes or complaints of hypertension.  Additionally, his exit examination did not note hypertension.  However, the Veteran has asserted that his hypertension may be related to herbicide exposure.  The Veteran's service records indicate the Veteran had active service in Vietnam.  He is thus presumed to have been exposed to herbicides in accordance with 38 U.S.C.A. § 1116 (West 2014) and 38 C.F.R. § 3.307 (2016).  This presumed exposure constitutes an event in service that may be related to his hypertension.  Thus the second Hickson element is satisfied. 

There have been three requests for VA opinions with regard to whether there was a causal nexus between the Veteran's hypertension and herbicide exposure.  The opinion in September 2014 was found inadequate by the Court in January 2016 because it only addressed whether hypertension was presumed to be caused by herbicide exposure and did not address the issue of actual causation.  An opinion requested by the Board in March 2016 was also inadequate for the same reason.  

The third opinion was rendered in November 2016.  The opinion was supported by a rationale that considered relevant medical studies, including a National Academy of Science reports.  The examiner noted that while studies examined in those reports are suggestive of a link between hypertension and herbicide exposure, those studies are not statistically significant and do not show an actual link between the two.  Considering that there is no scientifically demonstrable link between hypertension and herbicide exposure and the Veteran's medical record, the examiner opined that the Veteran's hypertension was less likely secondary to herbicide exposure.  

The Board is cognizant that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107(b) (2016).  This benefit of the doubt is afforded to the Veteran, not medical studies.  So the practitioner's reasoning regarding the lack of a definitive or statistically significant evidence of a link in the reports is proper.  This does not create an approximate balance of positive and negative evidence regarding a nexus.  Instead it supports the practitioner's conclusion that there is a negative nexus between hypertension and herbicide exposure.  

The Board is also cognizant that November 2016 opinion does not use the exact words "less likely than not."  The opinion, however, was rendered in response to a question that used that phrasing; therefore, in the context of the entire report the Board finds that a fair reading of the opinion is that hypertension is less likely than not due to herbicide exposure.  See Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (finding medical reports must be read as a whole and in the context of the evidence of record).  

The Board finds that the examiner's opinion is supported by a well-reasoned rationale and consistent with the medical record.  It is, therefore, entitled to great weight.  On the other hand, the Veteran's contention that his hypertension was a result of herbicide exposure is not competent evidence because the record does not support a conclusion that the Veteran has the necessary experience or medical expertise to draw such a conclusion.  Therefore, the weight of the evidence is against finding a causal nexus, the third Hickson element, between the Veteran's hypertension and herbicide exposure.  Thus, direct service connection cannot be established. 

Presumptive Service Connection

The Veteran's hypertension was not documented until 1989.  The October 1989 Bayside Medical Clinic records indicated that the Veteran had been diagnosed with hypertension that year.  The Veteran's last year of active service was in 1974, 15 years prior to his diagnosis of hypertension.  Since the Veteran's hypertension did not manifest to a compensable degree within one year of his active service and was not continuous since service, a presumption of service connection under 38 U.S.C.A. §§ 1112, 1137 (West 2014) and 38 C.F.R. §§ 3.307, 3.309 (2016) cannot be applied.  Therefore, the Veteran is not entitled to service connection for hypertension on a presumptive basis. 

Secondary Service Connection

The Board has considered whether the Veteran's hypertension is secondary to his service-connected disabilities, in particular his diabetes mellitus and renal disease.  A VA examination and opinion was requested specifically to address this issue. In September 2014, a VA examiner reviewed the Veteran's medical record and concluded that it was less likely than not that the Veteran's hypertension was secondary to a service-connected disability.  The examiner provided a thorough summary of the Veteran's medical history and provided a supportive rationale for her conclusion.  That rationale, in part, noted that the Veteran's hypertension pre-existed his diabetes mellitus and that the Veteran's renal disease was caused, in part, by the hypertension that pre-existed it.  This rationale supports the conclusion that the Veteran's hypertension was not secondary to his diabetes mellitus or renal disease.  To the extent that the Veteran contends that his hypertension is caused by a service connected disability, this assertion is not competent evidence because the record does not support a conclusion that the Veteran has the necessary experience or medical expertise to draw such a conclusion.

The Board notes that the Veteran, through his representative, has argued in a January 2017 appellate brief that this issue was not addressed in the November 2016 VA opinion, and thus the opinion was inadequate and thus required a remand under the ruling in Stegall v. West, 11 Vet. App. 268, 271 (1998).  As addressed above, the development upon remand, including the November 2016 opinion, satisfied the requirements of Stegall.  The opinion requested was for the relationship between the Veteran's hypertension and herbicide exposure.  The September 2014 opinion addressed the issue of secondary service connection.  That opinion was adequate for adjudicating the issue of secondary service connection and well-supported by the rationale and the record.  Therefore, the Board affords the September 2014 opinion great weight concerning the issue of secondary service connection. 

Thus the preponderance of the evidence is against finding the Veteran's hypertension is caused by a service-connected disability. 

Aggravation

Finally, the Board has considered whether the Veteran's hypertension has been aggravated by his service-connected disabilities.  VA requested an opinion on this subject in conjunction with the opinion on secondary causation.  The September 2014 opinion states that the Veteran's hypertension is within the normal progression.  The examiner concluded that it was less likely that hypertension was caused by diabetes mellitus or aggravated beyond the normal progression by diabetes.  The examiner notes that the Veteran's hypertension has progressed and caused the Veteran's renal disease, but this was considered by the examiner to be part of the normal progression of hypertension.  The rationale provides an analysis of several medical tests and findings from the Veteran's medical history before drawing the conclusion that his hypertension is progressing normally.  This opinion is given great weight because it is supported by a thorough rationale and the medical evidence.  To the extent that the Veteran contends that his hypertension is aggravated by a service connected disability, this assertion is not competent evidence because the record does not support a conclusion that the Veteran has the necessary experience or medical expertise to draw such a conclusion. Therefore, in the absence of aggravation, the Board cannot conclude that the Veteran's hypertension was aggravated by a service-connected disability.  

Thus entitlement to service connection for hypertension is not warranted on a directed, presumptive, secondary, or aggravated basis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for hypertension is denied



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


